DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 08/08/2022. In the applicant’s response, claims 1, 7, and 13 were amended. Accordingly, claims 1-2, 6-14, and 18 are pending and being examined. Claims 1, 7, and 13 are independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 6-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bozarth (US 8,594,374, hereinafter “Bozarth”) in view of Neglur et al (US 20150172539, hereinafter “Neglur”) and further in view of Anderson et al (US 2010/025667, hereinafter “Anderson”).

Regarding claim 1, Bozarth discloses a method for executing a task at a terminal device (the method and system for unlocking a device using gaze tracking based on image information of a user/person; see fig.7), the method comprising: 
in response to detecting a request for activating an application program (the method may activate the gaze tracking of the device; see 702 of fig.7 and col.7 lines 37-43) the method may use IR radiation to capture image information from the user/person; see col.2 lines 51-60); 
obtaining an image comprising the method may capture image information around the device to locate the user; see col.7 lines 45-50 using IR radiation; see also col.2 lines 51-60); 
determining whether the image comprises an unauthorized face (the method may compare/match the image information captured from the person to an authorized user in order to determine whether the person is authorized and able to unlock the device; see 718 of fig.7 and col.8 lines 25-40; “face image” see figs.9(a)-(f)) and determining whether a gaze direction of the unauthorized face is directed to the terminal device based on the image (wherein the image information is also used to locate the user/person and determine the user’s gaze direction; see col. 7 lines 44-55, see 704 of fig,7); and
in response to determining that the gaze direction of the unauthorized face is directed to the terminal device, controlling the terminal device to perform an anti-peeping operation (the method may compare/match the image information captured from the person to an authorized user to determine whether the user is authorized and able to unlock the device; see col.5 lines 54-61; see and col.8 lines 25-40).
 
Bozarth does not explicitly disclose: [1] detecting lack of ambient light by an ambient light sensor, [2] the captured image information comprises ‘depth’ information, and [3] “determining whether the image comprises an authorized face and the unauthorized face; in response to determining that the image comprises the authorized face and the unauthorized face, obtaining distance information including a first distance between the unauthorized face and the terminal device and a second distance between the authorized face and the terminal device; and in response to that the first distance between the unauthorized face and the terminal device is greater than the second distance between the authorized face and the terminal device, determining the gaze direction of the unauthorized face” as recited in the claim. 

However, regarding features [1] and [2], Neglur, in the same field of endeavor, teaches “a light sensor for determining an amount of ambient light” (see para.19) “to determine whether the device is exposed to ambient light or is in relative or complete darkness” (see para.69). Further, Neglur teaches a IR camera coupled with a mobile device (see para.28 lines 10-13; see 302-304 of fig.3 and para.37 lines 6-8) to capture 3D/stereo/depth image information of a user (see 204 of fig.5 and para. 48 lines 13-15, see para.49 lines 15-23; see para.25 lines 17-22). Doing so is to perform facial recognition by comparing the user’s face to the face of the owner of the mobile device (“face recognition” see para.49 lines 15-23). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Neglur into the teachings of Bozarth, by capturing 3D/stereo/depth image information of a user by a IR camera taught by Neglur, in order to generate stereo disparity/depth maps for tracking a user and identify the user’s face for unlocking a device (Neglur: see para.25, and para.32 lines 22-26).

Neither Bozarth nor Neglur discloses feature [3]. However, Anderson, in the same field of endeavor, teaches: determining whether the image comprises an authorized face and the unauthorized face (the image may include “authorized user” and “unrecognized additional face”; see fig.8A); in response to determining that the image comprises the authorized face and the unauthorized face, obtaining distance information including a first distance between the unauthorized face and the terminal device and a second distance between the authorized face and the terminal device; and in response to that the first distance between the unauthorized face and the terminal device is greater than the second distance between the authorized face and the terminal device, determining the gaze direction of the unauthorized face (“Since the additional face-like object has an attention point on the display (8110) (i.e., is facing the display, is close enough to see the display, and optionally has it's gaze direction pointed at the display), privacy mode is activated according to the security policy of this example, and the sensitive text (8120) and graphic data (8130) being displayed are obscured”; see para.79. “Still other exemplary embodiments can assign unrecognized individuals to one or more security levels based on such characteristics as distance from the display, direction faced, or history of recognition”; see para.44). For one of ordinary skill in the art before the effective filling date of the claimed invention was made, it would have been obvious and straightforward to appreciate that Anderson teaches feature [3]. In other words, Anderson teaches that: when an additional (unauthorized) person whose gaze direction pointed at the display has been detected in the image, the display may perform an anti-peeping operation no matter how far the additional (unauthorized) person is to the display. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Anderson into the teachings of the combination of Bozarth and Neglur, by performing an anti-peeping operation when an additional (unauthorized) person whose gaze direction pointed at the display has been detected in the image as taught by Anderson, in order to protect display privacy and security for computer system (Anderson: see abstract).

Regarding claim 2, 8, 14, the combination of Bozarth, Neglur, and Anderson discloses, wherein the invisible light comprises infrared flood light (Neglur: see para.28 lines 10-13; see 302-304 of fig.3 and para.37 lines 6-8), and the image comprises a pure infrared image, or the invisible light comprises infrared structured light, and the image comprises a depth image (Neglur: see para.49 lines 15-23; see para.25 lines 17-22)).

Regarding claim 9, 10, the combination of Bozarth, Neglur, and Anderson discloses, wherein determining whether the gaze direction of the unauthorized face is directed to the terminal device comprises: when the image comprises an authorized face and the unauthorized face, obtaining distance information including a distance between the unauthorized face and the terminal device and a distance between the authorized face and the terminal device (Bozarth: “acceptable range of deviation” in distance of the user’s face from the device for the “matching process”; see col.8 lines 20-40; see col.4 lines 46-54); and when the distance between the unauthorized face and the terminal device is greater than the distance between the authorized face and the terminal device, determining the gaze direction of the unauthorized face (Bozarth: “acceptable range of deviation” in distance for the “matching process”; see col.8 lines 20-40).

Regarding claim 6, 12, 18, the combination of Bozarth and Neglur discloses, wherein the anti-peeping operation comprises turning off the terminal device, setting the terminal device into sleep, or issuing a peeping warning (Bozarth: determining whether the user is able to unlock the device; see col.8 lines 29-38).

Regarding claim 7, 13, the subject matter of each of the claims essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 11, the combination of Bozarth, Neglur, and Anderson discloses the method according to claim 9, wherein the performing the face recognition to generate the recognition result is based on: adjusting the face or an authorized face using the posture information of the face so that the face and the authorized face have a same posture (Bozarth: change the orientation of the face, “looking left”, “looking right”, “looking up”; see figs.8(a)—(c), and col. 32-50).

Response to Arguments
6.	Applicant’s arguments, with respects to claim 1, filed on 08/08/2022, have been fully considered but they are not persuasive. 

On page 7 of applicant’s response, applicant contends:
“The Examiner conceded that Anderson does not disclose "invisible light." See Office Action at 5. Anderson thus cannot teach or suggest "in response to detecting a request for activating an application program and detecting lack of ambient light by an ambient light sensor, projecting invisible light into a space by a light illuminator," as recited in amended claim 1 (emphasis added).
Neglur fails to cure the deficiencies of Anderson.”

The examiner respectfully points out that Neglur teaches “detecting lack of ambient light by an ambient light sensor” as recited in the claims and argued in the response. As explained in the rejections of the claims, Neglur teaches “a light sensor for determining an amount of ambient light” in paragraph [0019] in order to “determine whether the device is exposed to ambient light or is in relative or complete darkness”. See paragraph [0069]. Thus, the arguments are persuasive.

7.	Therefore, in view of the above reasons, examiner maintains rejections.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/11/2022